Citation Nr: 1533706	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-43 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed bilateral hearing loss disability is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2014). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by a May 2009 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the August 2009 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, VA treatment records, to include VA examinations, and identified private treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Veteran was afforded a VA examination in July 2009 for his claimed bilateral hearing loss disability.  An addendum opinion was provided.  The Veteran has not argued, and the record does not reflect, that the July 2009 examination when viewed in concert with the addendum opinion is inadequate.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, supra.  The examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Service Connection Bilateral Hearing Loss

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).   

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Veteran's July 2009 VA audiological examination confirms the presence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  As a result, Shedden requirement (1) is met.

The Veteran reports that he was chronically exposed to high levels of noise while in service, including while working in close proximity to jet engines.  This is consistent with the Veteran's MOS as an aircraft fuel mechanic.  As a result, noise exposure is conceded and Shedden requirement (2) is met.

The Veteran underwent audiometric testing at his August 1968 enlistment examination with the following results:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
5
-5
-5
N/A
-5
N/A
LEFT
5
-5
-5
N/A
5
N/A

The Veteran underwent audiometric testing in July 1970 with the following results:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
15
15
10
10
10
N/A
LEFT
15
15
15
10
10
N/A

The Veteran underwent audiometric testing at his September 1972 separation 


examination with the following results:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
5
0
0
0
0
N/A
LEFT
5
0
0
0
0
N/A

Speech recognition testing was not performed at any of the service examinations.  At the Veteran's separation examination he denied any ear trouble.  The remainder of his service treatment records does not show any complaints, treatment, or diagnosis of hearing loss.  

At the Veteran's July 2009 VA examination, the examiner noted minimal civilian noise history.  The examiner documented symmetric high frequency sensorineural hearing loss.  The examiner concluded that "all factual evidence would indicate onset of hearing loss occurred after a period of service."  In reaching this conclusion, the examiner noted the Veteran's separation examination was well within the normal limits of hearing and "stable" from the enlistment examination.  The examiner further explained that "[h]earing loss due to acoustic trauma or high noise exposure occurs at the time of the incident and is not delayed in onset."  As a result, if the Veteran's hearing loss was due to in-service acoustic trauma, it would have been documented at the separation examination.  

The first objective evidence of a hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 appears to be the July 2009 VA examination.  This is approximately 37 years after separation from service.

The available medical evidence does not establish a connection between the Veteran's bilateral hearing loss disability and the Veteran's active military service.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and a current hearing loss disability consists solely of the Veteran's current assertions and an April 2010 statement from the Veteran's mother.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current bilateral hearing loss disability and his military service.  The Veteran has asserted that his bilateral hearing loss began in 1970, and his mother's statement alleges that he had hearing loss after his return from military service.

The Veteran is competent to report symptoms such as difficulty hearing others.   Likewise, the Veteran's mother is competent to report that the Veteran has reported difficulty hearing over the years.  However, to the extent that the Veteran and his mother have alleged his bilateral hearing loss are related to service, the Board finds that neither is competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, they are not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Likewise, neither the Veteran nor his mother are competent to opine that the any hearing impairment rose to the level necessary to establish a disabling hearing loss disability under 38 C.F.R. § 3.385.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his mother have the medical training to render medical opinions, the Board must find that their contentions with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran, and his mother, in support of his own bilateral hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss was not reported at the time of his service discharge.  The Board finds that to the extent he has alleged any continuity of symptomatology, his current statements regarding a continuity of a bilateral hearing loss disability since service are outweighed by the VA examiner's opinion.  The lack of complaints or diagnosis of hearing loss disability at service separation followed by decades without complaints of hearing loss contradict any current assertion that his current bilateral hearing loss disability was initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition]. The Board accordingly places little probative value on any assertion of the Veteran that there has been a continuity of symptomatology dating to service. 

Therefore, while there is some favorable evidence, primarily the Veteran's bare assertions and the statement of the Veteran's mother, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between current hearing loss disability and active military service.  The medical opinion outweighs the Veteran's lay contentions.  

The Board appreciates the Veteran's contentions related to his bilateral hearing loss.  However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence of record shows a current bilateral hearing loss disability, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Board finds that the July 2009 examination and addendum opinion with respect to the Veteran's claimed tinnitus is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Originally, the examiner stated that the Veteran's tinnitus "is more likely than not related to the hearing loss or service noise exposure."  When asked to clarify this opinion, the examiner stated that the Veteran's tinnitus is more likely than not related to the Veteran's hearing loss, which he had determined was not related to service.  However, the examiner does not appear to have considered the lay statement submitted by the Veteran's mother that the Veteran reported ringing in his hears upon his return home from active service.  As a result, an addendum opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the July 2009 VA examiner for an opinion as to the etiology of the Veteran's claimed tinnitus.  If that examiner is not available, return it to an examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, a review of the claims file will be sufficient in order to provide the requested opinion. 

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report. 

The examiner should provide a medical opinion on the etiology of the Veteran's tinnitus.  Based on a review of the record, the examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's tinnitus is causally or etiologically related to the Veteran's period of active service. Specifically address any relevant service treatment records or other potentially relevant medical or lay evidence to include the statement from the Veteran's mother that he reported ringing in his ears upon his return home from active duty. 

The rationale for all opinions expressed must also be provided.

2.  After the requested records review and opinions are completed, the reports should be reviewed to ensure complete compliance with the directives of this remand. If the reports are deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3. After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


